Citation Nr: 1145070	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for painful joints of the elbows and knees, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for painful joints of the elbows and knees to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a right foot disorder, to include plantar fasciitis and pes planus.

4.  Entitlement to service connection for a left foot disorder, to include plantar fasciitis and pes planus.

5.  Entitlement to service connection for a skin condition, to include dermatosis.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1979 and from February 2003 to April 2004.  The Veteran also has various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2011, the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony has been associated with the claims file. 

Subsequent to the March 2010 VA Form 9, the Veteran submitted additional evidence directly to the Board and waived his right to have the evidence initially considered by the RO. 

The issues of entitlement to service connection for painful, bilateral foot disorder, skin condition, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO originally denied service connection for unspecified joint pain in August 2007.  The Veteran did not timely appeal this decision.  

2.  The evidence received since the August 2007 decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for painful joints.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefits sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).


Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously received by agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material" evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In an unappealed rating decision dated in August 2007, the RO denied service connection for unspecified joint pain.  The claim was denied because there was no medical evidence suggesting the presence of a joint disorder in service or thereafter.
The evidence added to the record since that decision relates to whether the Veteran has a joint disorder that was related to his active service.  The Veteran submitted VA treatment records showing complaints of joint pain treated with Motrin, and knee pain.  On his VA Form 9, the Veteran stated that his joint pain of the elbows and knees was related to Persian Gulf War Syndrome.  

Additionally, at his videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that he had joint pain, particularly in his elbows and knees, since returning from Iraq.  He attributed the pain to carrying approximately 60 pounds of gear on a daily basis, or to something he was exposed to in Iraq.  

The Veteran also submitted a statement from his private physician, dated in September 2011, indicating that after returning from Iraq, the Veteran began experiencing joint problems that he had not had previously experienced. 

The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  The prior denial was based on a finding that there was no medical evidence suggesting the presence of a joint disorder in service or thereafter.  The additional evidence such as the Veteran's testimony and the medical treatment records address that deficiency.  Therefore, it is new and material and reopening of the claim is in order.

However, the adjudication of the Veteran's claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  Once a claim is reopened, the VCAA provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  

Here, as noted below, the Board is requesting additional development with respect to the underlying claim of service connection for unspecified joint pain and will issue a final decision once that development is complete, if the case is ultimately returned to the Board.  


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for unspecified joint pain is granted.


REMAND

On his VA Form 9 as well as during his video conference hearing before the undersigned, the Veteran maintains that his unspecified joint pain was related to an undiagnosed illness and/or Persian Gulf War Syndrome.  A service connection claim includes all theories under which service connection may be granted.  Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Therefore, the Board, has rephrased the issue for entitlement to service connection for unspecified joint pain to ensure that the Veteran's claim receives the full consideration under all applicable laws.  

Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See also Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, because the RO has yet to adjudicate the claim for service connection for unspecified joint pain based on the propounded theories to include as due to an undiagnosed illness and/or Persian Gulf War Syndrome, the appropriate course is for the Board to remand the claim for RO readjudication, based on all theories presented. 

With regards to the claims for service connection for a skin disorder and for a bilateral foot disability, the Board notes that the Veteran stated that he did not have skin or foot problems prior to his active duty in the Persian Gulf.  During his hearing before the undersigned, the Veteran testified that after returning from Iraq, he noticed rashes, bumps, and flakiness on his skin, for which he sought treatment with a VA dermatologist.  The Veteran also felt that his current plantar fasciitis and heel pain were caused by wearing military boots for extended periods of time, including while carrying gear and walking, while in the Persian Gulf.  

Service personnel records confirm that the Veteran served on active duty in the Persian Gulf from February 2003 to February 2004.  Service treatment records show that the Veteran injured his left foot and was put on a temporary physical profile while serving in Iraq.  A March 2004 post deployment assessment showed that the Veteran reported environmental exposure including smoke from burning trash or feces, vehicle or truck exhaust fumes, sand, and dust.  

Post Persian Gulf treatment records reflect diagnosed skin disorders, including mild papulopustural rosacea of unknown etiology, multiple actinic keratoses, and pigmented purpuris dermatoses (Schamberg disease).  VA treatment records also show a diagnosis of bilateral plantar fasciitis, plantar heel spur, and flat foot.  

A September 2011 letter from a private physician, G.W.C., MD, indicated that he had treated the Veteran for many years for various clinical disorders.  Specifically, the physician stated that the Veteran began having joint and skin problems since returning from Iraq. 

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting categorical rule that medical evidence is required when determinative issue is either medical etiology or a medical diagnosis).  In certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Given that the Veteran's lay statements raise the possibility of a causal relationship between his claimed disabilities for a bilateral foot disability and for a skin disorder  and service, the Board finds that a VA examination addressing the Veteran's claims is "necessary" pursuant to 38 U.S.C.A. § 5103A(d).  As such, the Veteran should be afforded VA examinations to determine the etiology of the above-mentioned bilateral foot and skin disabilities.

Finally the Veteran has asserted that his hypertension was aggravated by his active service in the Persian Gulf, particularly because he requires more medication to control since his return from Iraq.  

Service treatment records reveal that the Veteran was diagnosed with hypertension in the mid 1990s, which was controlled with medication prior to and during his last period of active duty.  VA treatment records show that the Veteran's hypertension medication was increased in 2006, and increased again in 2007.  Additionally, the Veteran's private physician, Dr. C., stated that additional medications had been added to treat the Veteran's hypertension since his return from Iraq.  As such, the Board finds that a VA examination is necessary in order to fairly evaluate the Veteran's claim.  

Finally, during his hearing, the Veteran reported that while he receives his medical treatment through the VA, he still sought treatment from his private physician Dr. C.  Because records from Dr. C., have not been requested and are pertinent to the Veteran's claims for service connection, they should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary authorizations from the Veteran, attempt to obtain and associate with the claims file, VA treatment records and private medical records from G.W.C., MD., and any other private physician from which the Veteran received treatment for his claimed disabilities.  All attempts to secure those records must be documented in the claims folder.

2. With regard to the Veteran's claim concerning painful joints to include as due to an undiagnosed illness, the RO should complete development pertinent to Gulf War claims as detailed in M21-1MR, the Veterans Claims Assistance Act of 2000, and all other relevant directives.  For any requested examination, the claims folder must be made available and be reviewed by the examiner.  

The examiner should discuss the Veteran's reports regarding the onset and continuity of his pertinent symptoms and describe the evidence of all such symptomatology.  Consideration shall be given to whether any symptomatology is associated with an undiagnosed illness or medically unexplained chronic multisymptom illness.  All indicated studies deemed necessary shall be performed, and all findings, shall be reported in detail.  

For each joint disability diagnosed, the examiner shall opine as to whether it is at least as likely as not (i.e., a 50 percent probability) that the disorder or disability is related to the Veteran's service or to an undiagnosed illness.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is to specifically address in his/ her conclusion the issue contained in the purpose of the examination, as noted.
A complete rationale must be provided for all opinions rendered.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.

3. Schedule the Veteran for a VA examination with the appropriate VA examiner to determine the nature and etiology of the Veteran's bilateral foot disorder.  The Veteran's claims file should be made available to the examiner and the examination report should indicate if the examiner reviewed the Veteran's medical records.

The examiner is requested to render an opinion as to any currently diagnosed left and/or right foot disability is  related to the Veteran's military service or whether such an etiology or relationship is unlikely.  

The rationale for all opinions expressed also must be provided.

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices. 

4. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's diagnosed skin disorders.  The Veteran's claims file should be made available to the examiner and the examination report should indicate if the examiner reviewed the Veteran's medical records.

The examiner is requested to render an opinion as to whether any currently diagnosed skin disability is  related to the Veteran's military service or whether such an etiology or relationship is unlikely.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed also must be provided.

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.

5. Schedule the Veteran for a VA examination to determine the nature and extent of the Veteran's hypertension.  The Veteran's claims file should be made available to the examiner and the examination report should indicate if the examiner reviewed the Veteran's medical records.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether the Veteran's hypertension permanently increased in severity during active service and if so whether the increase was due to natural progress.  If the examiner is of the opinion that the hypertension did not permanently increase in severity during service, the examiner should provide an opinion as to whether the Veteran's active service caused the disability to increase in severity after his active service.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed also must be provided.

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.

6. The RO or the AMC should also undertake any other development it determines to be warranted.

7. Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


